IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 227
                                           :
AMENDMENT OF RULE 208 OF THE               : DISCIPLINARY RULES DOCKET
PENNSYLVANIA RULES OF                      :
DISCIPLINARY ENFORCEMENT                   :




                                       ORDER


PER CURIAM

       AND NOW, this 27th day of July, 2022, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; which followed the proposal to
amend Pa.R.D.E. 208 having been published for comment in the Pennsylvania Bulletin,
52 Pa.B. 965 (February 12, 2022):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 208 of the Rules of Disciplinary Enforcement is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and shall
be effective in 30 days.


Additions to the rules are in bold and are underlined.
Deletions from the rules are shown in bold and brackets.